DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on December 01, 2022 is acknowledged.  The traversal is on the ground(s) that no evidence has been presented explaining why Groups I and II do not share a special technical feature.  This is not found persuasive because WO 2016/106068 A discloses the claimed technical feature of a composition comprising poly alpha-1,3-glucan and functionalized polyolefin. Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 01, 2022.
Claim Rejections - 35 USC § 112
Claims 1-4, 6, 7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of the term “functionalized” are indeterminate in scope.
In claim 2, it is unclear whether the (meth)acrylate units define the “functionalized” feature of the ethylene (meth)acrylate copolymer.
In claim 2, it is unclear whether the alkyl acrylate units define the “functionalized” feature of the alkyl acrylate copolymer.
In claim 2, it is unclear how the alkyl acrylate copolymer, which is not olefin-based, defines a functionalized polyolefin.
In claim 2, it is unclear what the E/X/Y copolymer defines.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 13 and 14 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/106068 A1 (Behabtu).
Behabtu discloses a polymeric blend comprising:
(a) about 1 to about 99 wt.% of a polymer inclusive of ethylene copolymers such as ethylene (meth)acrylic copolymers, salts thereof, ethylene (meth)acrylate copolymers and ethylene vinyl alcohol (meets Applicants’ functionalized polyolefin (b)); and
(b) about 1 to about 75 wt.% of poly alpha-1,3-glucan (meets Applicants’ poly alpha-1,3-glucan (a)) (e.g., abstract, P6:19-29, P8:24-25, P9:1-2, P10:27-29, P12:10-12, examples, claims).
Behabtu expressly sets forth compositions comprising poly alpha-1,3-glucan and sodium-neutralized ethylene/methacrylic acid (Examples 10a-10d), maleic anhydride grafted polypropylene (Examples 17e-17h) and ethylene vinyl alcohol copolymer (Examples 18a-18c), wherein the poly alpha-1,3-glucan meets Applicants’ poly alpha-1,3-glucan (a) and content thereof and the various ethylene copolymers and maleic-anhydride grafted polypropylene meet Applicants’ functionalized polyolefin.
As to claim 1, inasmuch as Behabtu’s exemplified poly alpha-1,3-glucan and the various ethylene copolymers and maleic-anhydride grafted polypropylene are compounded together via substantially identical methods as used to produce the presently claimed poly alpha-1,3-glucan compound (i.e., solution or melt processing), it is reasonably believed that a similar grafted product will be inherently produced. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Behabtu.
	As to claim 3, Behabtu’s above-described examples meet claimed poly alpha-1,3-glucan content.
	As to claim 4, Behabtu exemplifies films (e.g., Examples 10a-10d, 18a-18c).
	As to claims 6 and 7, Behabtu’s Examples 17e-17h comprise the above-described graft product (in amounts as presently claimed) and an additional polypropylene.
	As to claims 13 and 14, Behabtu discloses poly alpha-1,3-glucans having the presently claimed glycosidic linkage content (e.g., P4-5).
	Behabtu anticipates the above rejected claims in that it is reasonably believed that the exemplified ethylene copolymers and maleic-anhydride grafted polypropylene meet the claimed functionalized polyolefin.  In the alternative, it would have been obvious to one having ordinary skill in the art to use an ethylene (meth)acrylate copolymer (P6:29) in place of the exemplified polymers as per such being disclosed as viable polymer alternatives.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Claims 1-3, 6, 7, 13 and 15 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/106574 (Jiang).
Jiang discloses a composition comprising:
(a) about 20 to about 99 wt.% of a polyamide (not precluded from present claims);
(b) about 0.5 to about 40 wt.% of a poly alpha-1,3-glucan (meets Applicants’ poly alpha-1,3-glucan (a)); and
(c) about 0.5 to about 40 wt.% of a compatibilizing functionalized ethylene copolymer (meets Applicants’ functionalized polyolefin (b)) (e.g., abstract, P4:5-14, P6:8-10, P7:6- P9:4, examples, claims).
As to claim 1, Jiang expressly sets forth (Tables 1 and 2) compositions comprising polyamide (not precluded from present claims), poly alpha-1,3-glucan (meets Applicants’ poly alpha-1,3-glucan and amount thereof) and maleic anhydride-grafted ethylene/olefin copolymer (meets Applicants’ functionalized polyolefin).  Inasmuch as Jiang’s exemplified poly alpha-1,3-glucan and maleic anhydride-grafted ethylene/olefin copolymer are compounded together via a substantially identical melt processing method as used to produce the presently claimed poly alpha-1,3-glucan compound, it is reasonably believed that a similar grafted product will be inherently obtained. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Jiang.
As to claims 2 and 15, Jiang exemplifies a maleic anhydride-grafted ethylene/olefin copolymer.
As to claim 3, Jiang’s above-described examples meet claimed poly alpha-1,3-glucan content.
	As to claims 6 and 7, Jiang’s examples comprise the above-described graft product (in amounts as presently claimed) and a polyamide.
	As to claim 13, Jiang discloses poly alpha-1,3-glucans having the presently claimed glycosidic linkage content [0030].
	Jiang anticipates the above rejected claims in that it is reasonably believed that compounding the exemplified poly alpha-1,3-glucan and functionalized ethylene/olefin copolymer in the presence of the polyamide will engender a grafted product meeting the presently claimed poly alpha-1,3-glucan compound.  In the alternative, it would have been obvious to one having ordinary skill in the art to pre-compound the poly alpha-1,3-glucan and functionalized ethylene/olefin copolymer prior to incorporating the polyamide given that Jiang discloses that the ingredients do not have to be added at the same time [0048].  Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.
Claim Rejections - 35 USC § 103
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/106068 A1 (Behabtu) described hereinabove.
As to claim 2, , it would have been obvious to one having ordinary skill in the art to use an ethylene (meth)acrylate copolymer (P6:29) in place of the exemplified polymers as per such being disclosed as viable polymer alternatives.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 2 and 15, inasmuch as Behabtu includes ethylene/olefin copolymers as viable polymer alternatives to polypropylene, it would have been obvious to one having ordinary skill in the art to use a maleic anhydride-grafted ethylene/olefin copolymer in place of the exemplified maleic anhydride-grafted polypropylene for its expected additive effect as a functional alternative.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/106574 (Jiang) described hereinabove.
As to claim 4, Jiang’s articles implicitly suggests a variety of different types of articles, such as films, to one having ordinary skill in the art depending on the desired application.
As to claim 14, inasmuch as Jiang discloses the poly alpha-1,3-glucan has at least about 50% of glycosidic linkages [0030], it would have been obvious to one having ordinary skill in the art to use a poly alpha-1,3-glucan having at least about 90% of glycosidic linkages in accordance with the ultimate properties desired. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765